Citation Nr: 1034932	
Decision Date: 09/16/10    Archive Date: 09/21/10

DOCKET NO.  07-17 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress 
disorder (PTSD).  

2.  Entitlement to service connection for a mental disorder, to 
include dysthymia.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

T. L. Anderson, Associate Counsel



INTRODUCTION

The Veteran had active service from April 1968 to November 1969.  

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) from a November 2005 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002 & Supp. 2009); 38 C.F.R. § 3.303(a) 
(2009). 

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as to 
permit a finding of service connection, subsequent manifestations 
of the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
manifestation in service will permit service connection.  To show 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing of 
continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).

Service connection may be granted for disease that is diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

The Court of Appeals for Veterans Claims has held that, in order 
to prevail on the issue of service connection, there must be:  
(1) medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 247, 
253 (1999).

In order to establish service connection for PTSD, the evidence 
of record must include a medical diagnosis of the condition in 
accordance with 38 C.F.R. § 4.125(a), a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed in-
service stressor occurred.  38 C.F.R. § 3.304(f).  The provisions 
of 38 C.F.R. § 4.125(a) require that a diagnosis of a mental 
disorder conform to the American Psychiatric Association 
Diagnostic and Statistical Manual for Mental Disorders (4th ed. 
1994) (DSM-IV).

Further relating to claims of service connection for PTSD, in 
Zarycki v. Brown, 6 Vet. App. 91 (1993), the Court set forth the 
analytical framework and line of reasoning for determining 
whether a veteran was exposed to a recognizable stressor during 
service, which, as discussed above, is an essential element in 
supporting a claim for service connection for PTSD.  In Zarycki, 
it was noted that, under 38 U.S.C.A. 1154(b), 38 C.F.R. 3.304(d) 
and (f), and various VA manual provisions, the evidence necessary 
to establish the incurrence of a recognizable stressor during 
service to support a claim of service connection for PTSD will 
vary depending on whether the veteran "engaged in combat with 
the enemy."  See Hayes v. Brown, 5 Vet. App. 60 (1993). 

Where there is no combat experience, there must be independent 
evidence to corroborate the Veteran's statement as to the 
occurrence of the claimed stressor.  Doran v. Brown, 6 Vet. App. 
283, 288-89 (1994).  The Veteran's testimony, by itself, cannot, 
as a matter of law, establish the occurrence of a non-combat 
stressor.  Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  
Further, an opinion by a mental health professional based upon a 
post-service examination of the veteran cannot be used to 
establish the occurrence of a stressor.  Moreau v. Brown, 9 Vet. 
App. 389, 395-96 (1996); Cohen v. Brown, 10 Vet. App. 128 (1997).

With regard to stressor verification, the VA regulation at 38 
C.F.R. 3.304(f) has recently been amended by the Secretary of 
Veterans Affairs, by the addition a new paragraph which 
liberalizes, in certain circumstances, the evidentiary standard 
for establishing the required in-service stressor.  The paragraph 
reads as follows: 

If a stressor claimed by a veteran is related to the 
veteran's fear of hostile military or terrorist 
activity and a VA psychiatrist or psychologist, or a 
psychiatrist or psychologist with whom VA has 
contracted, confirms that the claimed stressor is 
adequate to support a diagnosis of posttraumatic 
stress disorder and that the veteran's symptoms are 
related to the claimed stressor, in the absence of 
clear and convincing evidence to the contrary, and 
provided the claimed stressor is consistent with the 
places, types, and circumstances of the veteran's 
service, the veteran's lay testimony alone may 
establish the occurrence of the claimed in-service 
stressor.  For purposes of this paragraph, "fear of 
hostile military or terrorist activity"' means that 
a veteran experienced, witnessed, or was confronted 
with an event or circumstance that involved actual or 
threatened death or serious injury, or a threat to 
the physical integrity of the veteran or others, such 
as from an actual or potential improvised explosive 
device; vehicle-imbedded explosive device; incoming 
artillery, rocket, or mortar fire; grenade; small 
arms fire, including suspected sniper fire; or attack 
upon friendly military aircraft, and the veteran's 
response to the event or circumstance involved a 
psychological or psycho-physiological state of fear, 
helplessness, or horror.

38 C.F.R. § 3.304(f)(3), as added in 75 Fed. Reg. 39,843-852 
(July 13, 2010).  The amendment to the regulation is effective, 
in pertinent part, for all claims pending at the Board on July 
13, 2010.

In this case, the Veteran's PTSD claim has thus far been denied 
on the basis that he did not have combat experience, his claimed 
stressors have not been verified, and there is no confirmed 
diagnosis of PTSD.  However, in light of the new regulation, 
described above, the Board finds that further development is 
required to fulfill VA's duty to assist.  Specifically, the Board 
finds that a VA examination is necessary to clarify the Veteran's 
diagnoses and ascertain whether his claimed stressors are 
sufficient to support a PTSD diagnosis.   

The Veteran's DD Form 214 lists his military occupational 
specialty (MOS) as a vehicle mechanic, and states that he had 
just over one year of foreign and/or sea service.  His DA Form 20 
clarifies that he had service in Vietnam from October 1968 to 
November 1969.  His Record of Assignments shows that, while in 
Vietnam, he was assigned to the 244th Aviation Company of the 
307th Combat Aviation Battalion.  He received the National 
Defense Service Medal, the Vietnam Service Medal, and the Vietnam 
Campaign Medal.  These awards indicate that he was in a theater 
of combat operations, but not necessarily that he was directly 
engaged in combat.  In addition, there is no other indication 
that the Veteran engaged in combat, nor does he allege direct 
combat with the enemy.  

Among his claimed stressors, the Veteran stated in a November 
2005 letter that he was sent to Vietnam just before the Tet 
Offensive.  (In an August 2010 Informal Hearing Presentation, his 
representative correctly pointed out that the Tet Offensive, 
which began at the end of January 1968, actually ended just prior 
to the Veteran's arrival in Vietnam.)  The Veteran said one of 
his jobs was to run the motor pool.  The officers would often 
take the trucks and jeeps out for personal business and would not 
return them.  This created particular stress for the Veteran when 
he needed trucks to retrieve the wounded and those killed in 
action (people whom the Veteran knew personally), and he was 
unable to help them.  

Additionally, he was assigned to the kitchen, where he was forced 
to charge soldiers for C-rations even though there were piles of 
cases of food just outside the fence.  At night, he was assigned 
to guard duty from 6 p.m. to 3 a.m. without any relief.  
Moreover, the base where he was stationed was attacked often by 
the Vietcong, and he felt defenseless because his weapon was kept 
locked up.


The Veteran also stated that shortly after the assassination of 
Martin Luther King, Jr., in early April 1968, there was an 
outbreak of racial tension in the military.  While he was on 
base, gunfire broke out, and the Veteran witnessed wounded as he 
ran for cover.  With regard to this incident, the Board again 
notes that the Veteran did not arrive in Vietnam until October 
1968.  

He further stated that a new company officer arrived in June 
(presumably in 1969), and soon after that, a new sergeant arrived 
who, according to the Veteran, was obviously racist.  He assigned 
all the "lousy" jobs to the blacks and Hispanics, including 
cleaning toilets and sending them into harm's way.     

The Veteran's service treatment records (STRs) do not document 
any manifestations of mental disorders.  Approximately 33 years 
following separation from service, the Veteran sought treatment 
for depression at the Long Beach VA Medical Center (VAMC) in 
October 2002.  In November 2002, the staff psychiatrist assessed 
adjustment disorder, with depressed mood, on Axis I of the DSM-IV 
diagnosis chart.  

In October 2004, a different VAMC staff psychiatrist assessed 
"rule out" major depressive disorder and "rule out" PTSD on 
Axis I of the DSM-IV diagnosis chart.  It was recommended that 
the Veteran attend a PTSD group for veterans with combat-related 
PTSD at the VAMC, which the Veteran did in 2004 and 2005.  The 
diagnosis remained "rule out" PTSD as of April 2005, and the 
clinical psychologist who saw the Veteran for regular therapy 
advised that, in light of an issue of secondary gain, formal 
testing would be optimal to determine the presence or absence of 
PTSD.  However, there is no documentation that this was done.

The Veteran apparently quit attending therapy for a period of 
time, but returned to the VAMC in September 2006 with complaints 
of depressive symptoms, which he said he had experienced since 
his return from Vietnam.  It was noted that the Veteran had 
applied for service connection for PTSD but was denied, 
presumably because of a failure to meet the "A" criteria 
(exposure to a traumatic stressor) for PTSD.  However, the 
psychologist did not comment as to whether he thought the Veteran 
met this criteria.  The doctor assessed dysthymia, and continued 
the Veteran's medications.  As of July 2007, VAMC records 
continued to reflect a diagnosis of dysthymia.  

Based on the foregoing, the Board finds that a VA examination is 
necessary to clarify the Veteran's psychiatric condition, and to 
determine whether his claimed in-service stressors are sufficient 
to support a diagnosis of PTSD.  

In addition, the Board notes that the Veteran has been diagnosed 
with "rule out" major depressive disorder and dysthymia.  In a 
precedent decision, Clemons v. Shinseki, 23 Vet. App. 1 (2009), 
the U.S. Court of Appeals for Veterans Claims held that the scope 
of a service connection claim for a mental disability is not 
restricted to the specific diagnosis alleged by the claimant, but 
includes any mental disability which may reasonably be 
encompassed by the claimant's description of the claim, the 
reported symptoms, and other information of record.  Here, the 
Veteran has been diagnosed with several other mental health 
disorders, potentially including depression and dysthymia, which 
have not been included in the RO's adjudications of the claim. 

Thus, to assure the Veteran full due process, and because there 
are indications of a psychiatric diagnosis other than PTSD in the 
file, the Board concludes that this matter must be remanded for 
consideration of this claim pursuant to the Clemons precedent.  
The VA examiner should address whether any mental health 
diagnoses other than PTSD are related to the Veteran's military 
service.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an examination by a VA 
psychologist or psychiatrist knowledgeable in 
assessing PTSD to determine whether the Veteran has 
PTSD as defined by the criteria in the American 
Psychiatric Association manual, DSM-IV, based upon 
his claimed in-service stressor(s).  Any and all 
studies deemed necessary, including psychological 
examination and/or testing, should be completed.  The 
claims file, including a copy of this Remand, must be 
made available to the examiner for review in 
conjunction with the examination, and the examination 
report should reflect that such review was 
accomplished.  

a.  The examiner should be requested to provide an 
opinion as to whether it is at least as likely as 
not (i.e., to a degree of probability of 50 
percent or more) that the Veteran's claimed in-
service stressor(s), if accepted as true, was 
(were) sufficient to have caused the current 
psychiatric symptoms, or whether such causation is 
unlikely (i.e., a probability of less than 50 
percent).  The examiner is also requested to 
determine whether it is at least as likely as not 
that the diagnostic criteria to support a 
diagnosis of PTSD have been satisfied by both the 
in-service stressor(s) and the current 
symptomatology, consistent with the DSM-IV, or 
whether it is unlikely (i.e., a probability of 
less than 50 percent) that those criteria have 
been met.

b.  If the Veteran is found to have PTSD, the 
examiner is requested to identify the diagnostic 
criteria, including the specific stressor(s) 
supporting the diagnosis, and the current 
manifestations which distinguish that diagnosis 
from other psychiatric disorders.  

c.  If the Veteran is found to have a psychiatric 
disorder other than PTSD, the examiner is 
requested to provide an opinion as to whether it 
is at least as likely as not (i.e., to a degree of 
probability of 50 percent or more), or unlikely 
(i.e., a probability of less than 50 percent) that 
any currently diagnosed psychiatric disorder is 
causally related to the Veteran's military 
service.

d.  Note: The term "at least as likely as not" 
does not mean merely within the realm of medical 
possibility, but rather that the weight of medical 
evidence both for and against a conclusion is so 
evenly divided that it is as medically sound to 
find in favor of causation as it is to find 
against it.

e.  If any opinion and supporting rationale cannot 
be provided without invoking processes relating to 
guesses or judgment based upon mere conjecture, 
the examiner should clearly and specifically so 
specify in the report, and explain why this is so.

2.  When the development requested has been 
completed, the case should again be reviewed by the 
RO on the basis of the additional evidence, and 
readjudicated in light of the holding in Clemons v. 
Shinseki, supra.  If any benefit sought is not 
granted, the Veteran and his representative should be 
furnished a Supplemental Statement of the Case and 
afforded a reasonable opportunity to respond before 
the record is returned to the Board for further 
review. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


___________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a final decision of 
the Board of Veterans' Appeals is appealable to the U.S. Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a final decision of the 
Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) 
(2010).

